DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 8 is cancelled. Claims 1 and 9 are amended, wherein claim 1 is an independent claim. Claims 1-7 and 9 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al (US 20120056135 A1, “DeLuca”) in view of Zhang et al (CN 105887194 A, machine translation, “Zhang”).
Regarding claims 1 and 9, Deluca (entire document) teaches a  method for producing a single crystal silicon ingot from a silicon melt held within a crucible 15 (fig 1, 0042), adding charge material 22 (comprising silicon) to the crucible 15 (0042-0043), heating (by a heaters 18/19) the charge material to cause the silicon melt to form in the crucible (0044); adding silicon/dopant alloy (a first dopant) into the crucible (0014-0015, 0044-0045 and 0056-0060), the silicon/dopant alloy including gallium/silicon alloy or indium/silicon (the first dopant) (0014-0015 and 0056-0060), pulling a first crystal ingot 52 (sample ingot) from the melt after adding the alloy (first dopant) (0045 and 0050), after growing the first crystal ingot 52 (sample ingot), dopant including phosphorous (second dopant) is added to the melt and growing/pulling next/second single crystal silicon ingot (product ingot) after adding the second dopant to the melt (0045, 0046, 0050 and 0056).
DeLuca teaches adding the charge material comprising silicon as addressed above, but does not explicitly teach that the charge material is polycrystalline silicon. However Zhang teaches a method of growing silicon crystal, wherein a source material added to a crucible comprises a polycrystalline silicon material (pages 4-5). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca as suggested by Zhang in order to provide suitable raw material for growing the silicon single crystal (Zhang pages 4-6, 9 and 10). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claim 2, DeLuca/Zhang teaches that the alloy is silicon-gallium (DeLuca 0056; Zhang pages 5 and 9-11) and comprises 0.1% of Ga by weight (Zhang, pages 5 and 9-11), within the instantly claimed less than 5 wt% gallium. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); also see MPEP 2144.05 I. Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, DeLuca/Zhang teaches that the alloy is silicon-indium or silicon-gallium (DeLuca 0056), e.g., indium and gallium are functional equivalents when being used as dopant when producing the ingot; Zhang teaches the dopant alloy comprises 0.1% of Ga by weight (Zhang, pages 5 and 9-11); Ga and In are functional equivalents as taught by DeLuca. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify the indium content in the alloy of DeLuca with the content of the gallium of Zhang in order to provide a melt for growing the silicon single crystal with indium doped (DeLuca 0013, 0014 and 0056). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca/Zhang as applied to claim 1 above, and further in view of Taft et al (US 2847544 A, “Taft”).
Regarding claim 3, DeLuca/Zhang teaches that the alloy is silicon-gallium (DeLuca 0056; Zhang pages 5 and 9-11), but does not explicitly teach that a concentration of gallium in the melt after gallium is added to the crucible is less than 0.1 ppma. However Taft teaches a method of growing a silicon ingot by CZ method, wherein the gallium in the melt is less than 10 parts per million (ppm) (col 4 lines 37-42), overlapping the instantly claimed range. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang per teachings of Taft in order to provide suitable conditions for producing the ingot having certain desired properties for example thermosensitive properties (Taft col 4 lines 37-48). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, DeLuca/Zhang teaches that the alloy is silicon-indium (DeLuca 0056), but does not explicitly teach that a concentration of indium in the melt after indium is added to the crucible is less than 0.1 ppma. However, Taft teaches a method of growing a silicon ingot by CZ method, wherein the indium in the melt is less than 10 parts per million (ppm) (col 4 lines 37-42), overlapping the instantly claimed range. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang per teachings of Taft in order to provide suitable conditions for producing the ingot having certain desired properties for example thermosensitive properties (Taft col 4 lines 37-48). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca/Zhang as applied to claim 1 above, and further in view of Nakai (US 20130093058 A1, "Nakai”).
Regarding claim 6, DeLuca/Zhang teaches the product ingot as addressed above, but does not explicitly teach that the ingot has a prime portion with a resistivity of at least about 1,500 Ω-cm. However Nakai teaches a method for producing a single crystal ingot, wherein the resistivity of the ingot (having a straight part/prime portion) is not less than 6 Ω-cm by adjusting the dopants (Nakai 0009 and 0048), overlapping the instantly claimed resistivity. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang per teachings of Nakai in order to provide an ingot having high resistivity, which is known to be used for various devices for example power device (Nakaii0005 and 0048).
Regarding claim 7, DeLuca/Zhang teaches the raw material comprising polycrystalline silicon as addressed above, but does not explicitly teach a semiconductor grade silicon. However Nakai teaches a method for producing a single crystal ingot, wherein the raw material is semiconductor-grade silicon (0038). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang per teachings of Nakai in order to provide high purity raw material as silicon source material and produce  a crystal high in resistivity and less in variation in resistivity (Nakai 0009 and 0038).
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “DeLuca is directed to methods for doping ingots in a continuous Czochralski process… DeLuca does not disclose adding two different dopants to the melt, let alone disclose adding a first dopant that is alloy of silicon-gallium and silicon-indium before pulling a sample ingot followed by adding a second dopant that is phosphorous or boron to the melt… Neither DeLuca nor Zhang disclose adding phosphorous as a second dopant with an alloy of silicon-gallium or silicon-indium being the first dopant… DeLuca merely lists alternative dopants which may be included in the container… Nowhere does DeLuca indicate that two different dopants are added to the melt” have been considered, but not found persuasive. As applicant already noted, Deluca teaches a method for doping ingots in a continuous Czochralski process, and the dopant including phosphorous, boron, gallium, indium or silicon alloy thereof (para. [0056]). It is further noted that DeLuca explicitly teach adding silicon/dopant alloy into the crucible (0014-0015, 0044-0045 and 0056-0060), the silicon/dopant alloy including gallium/silicon alloy or indium/silicon alloy (first dopant) (0014-0015 and 0056-0060), pulling a first crystal ingot 52 (sample ingot) from the melt after adding the alloy (first dopant) (0045 and 0050), after growing the first crystal ingot 52 (sample ingot), dopant including phosphorus or boron (second dopant) is added to the melt for growing next/second single crystal silicon ingot (product ingot)  (0045, 0046, 0050 and 0056); based on these factual teachings of DeLuca, one ordinary skilled in the art before the effective filing date would readily recognize that DeLuca does teach the instantly claimed process of adding a first dopant including gallium/silicon alloy or indium/silicon alloy, pulling a sample ingot after adding the first dopant (alloy of gallium/silicon alloy or indium/silicon), adding a second dopant including phosphorous or boron, and pulling the product ingot (next/second single crystal ingot). apparently gallium/silicon alloy or indium/silicon alloy is different dopants material from phosphorus or boron. The applicant cannot ignore the factual teachings of DeLuca; the these argument merely represents the counselor’s opinion, which is not supported by factual evidence. It is well established that arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Furthermore, when considering the size of the genus, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). 
Applicant’s arguments that “Zhang also does not disclose adding phosphorous as a second dopant with an alloy of silicon-gallium or silicon-indium being the first dopant” have been considered, but not found persuasive because the primary reference to Deluca already teaches the argued second/first dopant as addressed above, and Zhang is recited to address “polycrystalline silicon” recited in claim 1. It is also noted that Zhang does teaches adding an alloy comprising Si-Ga alloy for the first time (a first dopant) to the crucible (pages 5, 9 and 10); growing (by pulling) a single crystal silicon ingot (sample ingot) from the melt (pages 1-5); adding the alloy for the second time (a second dopant) to the crucible and the first dopant being added (pages 7, 10 and 11, and claim 5), and pulling the single crystal silicon product ingot from the melt (pages 1-5); apparently, Zhang does teach an alloy of silicon-gallium being a first dopant. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714